McADAM, J.
Section 3271 of the Code applies to this case. Whenever an executor or administrator is plaintiff, whether resident or nonresident, the application is addressed to the discretion of the court (McDougal v. Gray [Sup.] 4 N. Y. Supp. 74; Hall v. Waterbury, 5 Abb. N. C. 356), and when it appears, as it does here, that the action is brought in good faith, the application for security for costs should be denied (Ryan v. Potter, 4 Civ. Proc. R. 80).
The motion is accordingly denied, with $10 costs to abide event.